BROCK, Chief Judge.
We agree with claimants that the finding in Findings of Fact 3, that on the evening of 29 May 1973 “deceased employee appeared to have been drinking some form of alcoholic beverages,” is not supported by evidence. We also agree that the finding in Findings of Fact 4, that on the morning of 30 May 1973 that the deceased employee’s “eyes were bloodshot,” is not supported by evidence. However, these findings are not crucial, and without them the same result would obtain. We therefore consider them nonprejudicial.
The crux of claimants’ argument on appeal is the failure of the Commission to find that Kent Atwater fell against the crates of empty bottles in the bathroom of the radio station during the morning of 30 May 1973, causing the linear lines of compression on the bowel walls from which the acute, massive intra-abdominal hemorrhage and shock occurred causing his death. There was circumstantial evidence from which it could be inferred that deceased fell against the crates of empty bottles in the bathroom. It seems to be claimants’ argument that the evidence required, as a matter of law, a finding of such a fall and that such a fall caused the injuries which resulted in the death of Kent Atwater. We do not agree.
The Commission is the fact finding body, and its findings of fact, when supported by competent evidence, are binding *400upon appeal. The Commission is not bound to believe all of the evidence it hears and certainly is not bound to find the circumstances to be as claimants contend their circumstantial evidence tends to show.
We find nothing inconsistent between the evidence and the facts found by the Commission. Also we find nothing inconsistent between the facts found and the denial of compensation.
Affirmed.
Judges Hedrick and Clark concur.